Citation Nr: 9924120	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-37 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented 
to reopen a claim for service connection for swollen 
throat glands.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to a compensable rating for postoperative 
residuals of a hemorrhoidectomy and fistulectomy. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
April 1975 to July 1976; thereafter, he served in the Air 
National Guard.  He had a second period of active duty 
service in the Air Force from November 1990 to December 
1991, during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1996 RO decision which denied the 
veteran's claims for service connection for swollen throat 
glands, hypertension, and GERD, and also denied his claim 
for a compensable rating for postoperative residuals of a 
hemorrhoidectomy and fistulectomy. 

The Board notes that a previously denied claim for service 
connection may not be reopened in the absence of new and 
material evidence.  In the instant case, service 
connection for swollen throat glands was first denied by 
the RO in January 1992; and the veteran did not file a 
timely appeal.  As such, the RO's March 1996 decision 
should have initially addressed whether new and material 
evidence had been submitted to reopen the claim for 
service connection.  See Evans v. Brown, 9 Vet. App. 273 
(1996); Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board has restyled the issue as listed on 
the cover page.



REMAND

Swollen Throat Glands, Hypertension, and GERD

The Board notes that the veteran served on active duty in 
the Air Force from April 1975 to July 1976 and from 
November 1990 to December 1991.  Between his two periods 
of active duty, he served in the Air National Guard.  It 
is noted that the claims file contains the veteran's 
service medical records from his second period of active 
duty but no medical records from his first period of 
active duty or from his Air National Guard service.  In 
the judgment of the Board, the veteran's service medical 
records from his first period of active duty (1975-1976) 
and from his Air National Guard service should be 
obtained, in order to help him complete his application 
for benefits.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995). 

Postoperative Residuals of a Hemorrhoidectomy and 
Fistulectomy 

It should be noted that in July 1998, the veteran 
underwent outpatient surgery (rigid sigmoidoscopy and a 
fistulostomy) for treatment of a perianal fistula; and 
there is no evidence documenting the severity of his 
service-connected condition since then.  Notably, he has 
not undergone a VA compensation examination in many years; 
as such, it is the judgment of the Board that a current 
compensation examination is warranted.  Caffrey v. Brown, 
6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 
121 (1991).  Pursuant to the VA's duty to assist, ongoing 
treatment records should also be secured prior to 
appellate review of his claim for an increased rating.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO 
for the following action:

1.  The RO should obtain all of the 
veteran's service medical records, from 
both his active service in the Air 
Force (from April 1975 to July 1976) 
and his Air National Guard service. 

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA and non-VA medical 
examination and treatment for his 
service-connected postoperative 
hemorrhoidectomy and fistulectomy from 
1996 to the present.  The RO, following 
the procedures of 38 C.F.R. § 3.159, 
should obtain copies of the related 
treatment records, which are not 
already on file, from the identified 
sources.

3.  The veteran should undergo a VA 
examination to determine the current 
severity of his service-connected 
postoperative hemorrhoidectomy and 
fistulectomy.  All indicated tests 
should be conducted, and all findings 
should be reported in detail.  The 
claims folder should be provided to and 
reviewed by the examiner.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  
(With regard to the service connection 
claims, the RO should apply 38 C.F.R. 
§ 3.317, which relates to disorders 
stemming from Persian Gulf service.)  
If the claims are denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case and given the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.






The veteran may furnish additional evidence and/or 
argument while the case is in remand status. 
Kutscherousky v. West, 12 Vet. App. (1999).





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Veterans Appeals.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998). 

